Exhibit 10.45

LOGO [g46785image001.jpg]

SOLEY, SABORIO, FALLAS & ASOCIADOS

GRUPO JURIDICO CENTROAMERICANO

Lease Agreement

Cytyc C.R. – Zona Franca Coyol S.A.

(File I of II)

-April 2007-



--------------------------------------------------------------------------------

LEASE AGREEMENT

Entered into at the city of San José, on the 23rd day of the month of April of
the year 2007 (“Execution Date”), by and between:

Zona Franca Coyol S.A., corporate identification card number three-one hundred
one-four hundred and twenty thousand five hundred twelve, registered in the
Mercantile Section of the Public Registry under book five hundred sixty, entry
ten thousand three hundred and seventy eight, consecutive one hereon represented
by André Garnier Kruse, personal identity card number one-four hundred
sixteen-one thousand three hundred forty four, and Álvaro Carballo Pinto,
personal identity card number one - five hundred and thirty six - six hundred
and fifty five, acting jointly and with sufficient authority for the execution
of this lease agreement which legal representation is duly recorded in the
Mercantile Section of the Public Registry under book five hundred and sixty
five, entry eleven thousand five hundred and ninety two, consecutive one,
company acting as Lessor (the “Lessor”), for the one part and for the other,

Cytyc Surgical Products Costa Rica S.A., corporate identification number
three-one hundred one - three hundred forty eight thousand seven hundred fifty
nine, (the “Lessee”), registered in the Mercantile Section of the Public
Registry under book one thousand sis hundred ninety, page one hundred sixty
eight, entry two hundred three, represented in this act with enough power by
Patrick J. Sullivan, with one last name due to his nationality, married,
business man, with Social Security card from the United States of America number
three hundred sixty – forty six – five thousand six hundred forty eight, with
domicile in the United States of America.

BACKGROUND

Whereas

 

  1. Whereas, Lessor is the registered owner of a property located in Alajuela,
registered in the National Registry as property number 2- 426607- 000, with a
total registered area of one million seventy two thousand eight hundred and
ninety nine square meters and two decimeters square meters, cadastral map
recorded at the Cadastral Office of the National Registry number A-1093438-
2006, hereinafter identified as the “Overall Land”.

 

  2. Whereas, Lessor is in the process of incorporation of this Overall Land as
an Industrial and Business related Condominium; of which an area of thirty
thousand four hundred and forty three square meters and forty three square
decimeters, identified as FFPI # 24 in Exhibit One attached hereto, will be
identified hereinafter as the “Filial Lot”.

 

Page 1 of 42



--------------------------------------------------------------------------------

  3. Whereas, Lessor filed with the appropriate Free Trade Zone authorities for
the status of a Free Zone Park operator to develop and manage the Property (or
portions thereof) as a Free Zone Industrial and Business Park, known as “Zona
Franca Coyol – Free Zone industrial and Business Park” (the “Park”) and has been
authorized to do so by Executive Decree number 252-2006.

 

  4. Whereas, the Overall Land will be incorporated as a Condominium in
accordance with the applicable regulations of the condominium regime.

 

  5. Whereas, Lessee desires to lease the Filial Lots in which Lessor will build
a manufacturing facility and office building, with an approximate construction
area of 15,269 square meters [fifteen thousand two hundred and sixty nine square
meters], hereinafter referred to as the “Premises”;

Now therefore in consideration of the mutual promises herein made, and the
representations, warranties, and covenants herein contained, the Parties have
agreed to execute this lease agreement (hereinafter referred to as the “Lease”):

Section One

Rules of Interpretation

1.0. Rules of Interpretation

This Lease shall be strictly construed between Lessor– and Lessee, who hereby
agree that the parties have participated fully and equally in the preparation of
this Lease Agreement, and that legal counsel was consulted by each before each
signed and delivered a counterpart of this Lease to the other parties; except as
otherwise expressly provided in this Lease and its Exhibits and other
attachments, the singular includes the plural and the plural includes the
singular; “or” is not exclusive; a reference to an agreement or other contract
includes supplements and amendments thereto to the extent permitted by this
Lease; accounting provisions have the meanings assigned to them by law and
generally accepted accounting principles and practices applied on a consistent
basis; the words “such as”, “include”, “includes” and “including” are not
limiting; except as specifically agreed upon in this Lease, any right may be
exercised at any time and from time to time and all obligations are continuing
obligations throughout the Term; in calculating any time period, the first day
shall be excluded and the last day shall be included;

 

Page 2 of 42



--------------------------------------------------------------------------------

all days are calendar days unless otherwise specified and a “business” day is a
calendar day except for Saturdays, Sundays, Costa Rican Holidays and work days
canceled because of edict of a Governmental Authority; and the words
Governmental Authority means Costa Rican local and governmental agencies,
departments, commissions, boards and bureaus, including successors thereto,
having jurisdiction over the property.

Section Two

The Premises

2.00 The Premises Description

A. Premises. The Lessor rents out to the Lessee, a manufacturing facility and
offices to be built by the Lessor as indicated in Whereas number five to this
Agreement, located and described in Exhibit One hereto, and in accordance with
the terms and conditions stated herein, hereinafter referred to as “the
Premises”, which is accepted by Lessee. The Premises include the building
facilities and all improvements thereon, as well as one hundred and four
(107) parking spaces adjacent to the building for Lessee’s exclusive use. Such
parking spaces shall be outlined by road demarcations according to the country’s
standards, and to the plans and specifications that are an integral part of the
present Agreement and which have been enclosed as part of Exhibit Five. The
parking areas shall be available for use twenty-four (24) hours a day, every day
of the year during the Term, and Lessor shall install the illumination
corresponding to such parking spaces. Power switches to any illumination that
has been installed for the parking spaces, will be located within the Premises
in order for Lessee to administer such power. Further, the Lessor shall keep and
maintain all Parking Areas in a clean and operational condition.

B. Additional Parking. Lessor has a design for fifty additional parking spaces
on the Filial Lot, enclosed as part of Exhibit Five. Therefore, if additional
parking spaces are required by the Lessee, then Lessee may build such parking
spaces as designed, unless the parties mutually agree that Lessor shall build
such additional parking spaces:

 

  i) If the Lessee is the one who builds such parking spaces, he will do so at
his sole cost and expense and in accordance with all applicable Park,
Condominium or other construction regulations and requirements. The Lessee will
present all construction plans and schedules for such works to the Lessor, and
only upon written approval by the Lessor (which approval shall not be
unreasonably withheld, conditioned, or delayed), may the Lessee begin all any
construction works.

 

  ii)

If Lessor builds such parking spaces, Lessor will charge Lessee for such

 

Page 3 of 42



--------------------------------------------------------------------------------

 

work upon the actual net cost of performing such work, plus a fee of 7% of such
net cost. Parties shall mutually agree if such costs will be covered by Lessee
totally when he receives the parking spaces for use, or if the monthly rent will
be increased in order to cover such costs. Lessor shall build such parking
spaces, in accordance with all applicable Park, Condominium or other
construction regulations and requirements.

If additional parking spaces are required by Lessee, and there is no more space
to build additional parking spaces within the Filial Lots where the Premises are
located, then the Lessor, agrees that up to 100 additional parking spaces shall
be available to be constructed for Lessee’s benefit in the Park (and Lessor
shall assign such additional spaces in areas within the Park for Lessee’s
benefit), and if Lessee desires parking spaces in excess of such 100 additional
parking spaces, Lessor shall make available to Lessee such excess parking spaces
at a satellite parking area to be located in any other Filial Lot or Property of
the Lessor, serviced by a shuttle bus, but shall be located within a radius of a
maximum of one kilometer and a half from the Park. The parking spaces shall be
assigned in an area to be defined by the Lessor. Additional external parking
shall be rented at a rental fee quoted by Lessor, and equal to the current
rental fee charged by the Lessor to other tenants and third parties in the Park.

Lessee may decrease the number of leased parking spaces, to the extent that all
parking spaces to be returned are not within the filial lots where the Premises
are located. In such case, the Lessee shall give a written notice to the Lessor
indicating the parking spaces it will not require anymore, and the date since
they will stop using them. The notice shall be given at least fifteen calendar
days in advance to the termination of usage of the parking spaces. The lease of
the parking spaces within the filial lots of the Premises may not be reduced.

C. Appurtenant Rights. As appurtenant to Lessee’s demise of the Premises, Lessee
shall have the benefit of all easements and other rights appurtenant to the
Premises throughout the term of this Lease. Without limiting the foregoing, the
Lessee shall have the right to use any current and future common areas of the
Park, as well as any common areas and facilities of a condominium. The use of
any common areas and facilities shall, subject to Section 2.01B, be in
accordance with the regulations and specifications to be included in the Park’s
internal regulations and any governing documents of the condominium regime,
attached as Exhibit 3 and Exhibit 4 to this Contract.

2.01 Use

A.- Permitted Use. The Lessee shall have the right, throughout the term of this
Lease, to use the Premises exclusively for the installation and operation of a
manufacturing facility and warehouse for the production of medical products and

 

Page 4 of 42



--------------------------------------------------------------------------------

offices for such facility, as well as uses ancillary to medical services,
including, without limitation, laboratory, research and development
(“Contemplated Uses”), and any other uses permitted by applicable legal
requirements and the Condominium Bylaws, as hereinafter defined (Exhibit 3 to
this Contract). The Lessee will not be able to use the Premises for other
purposes different than those agreed, without the express, written and previous
authorization from the Lessor. Lessee shall at all times comply with any and all
applicable national, municipal and other governmental regulations in the
carrying out and execution of its business, including without limitation,
Ministry of Health regulations, Free Zone Status regulations and Customs
regulations (collectively “Legal Requirements”). The Lessor hereby represents
to, and covenants with, the Lessee that: except otherwise established in this
contract, the Lessee has the right, without obtaining any further permits or
approvals, to use and occupy the Premises for the Contemplated Uses under all
applicable Legal Requirements.

B. Condominium Bylaws. A copy of the proposed draft of the Condominium Bylaws is
attached as Exhibit Three hereto, and is accepted by Lessee and Lessor. Lessor
hereby represents that the final version of such Bylaws shall not be materially
different from the draft, and that the final version of such Bylaws, any
amendment to them or any resolution based on any amendment to the Bylaws shall
not materially adversely affect the rights or obligations of the Lessee under
this Lease, and Lessee’s right to use the Premises for the Contemplated Uses, as
permitted under this Agreement. Pursuant to articles 23 and 34 of Law Number
7933, “Ley Reguladora de la Propiedad en Condominio” (Law to Regulate
Condominium Property), the Lessee shall be required to comply with the
Condominium Bylaws. However, Lessor shall give written notice to the Lessee, as
indicated in Section 11 herein, whenever a Condominium General Owners Assembly
will be held, in order to modify the Condominium By-laws. Such notice shall be
given to the Lessee at least thirty (30) calendar days prior to the celebration
of such Assembly, and shall include a clear description of the By-laws that are
going to be modified. Lessee will then have fifteen (15) calendar days to reply
to such notice, indicating the following: i) If all, or any portion of the
changes intended will or may adversely affect Lessee ii) A monetary estimation
of the costs and damages that Lessee may suffer. Lessor may then decide to take
all possible actions to impede such changes, or go forward with them, and
previously compensate the Lessee. If the Lessor where to decide to compensate,
damages and costs will have to be duly demonstrated and quantified before any
such compensation. Besides, such compensation should be paid within the
following fifteen days after any modification to such Bylaws is approved. If the
Lessee does not reply to the notice in the period given, or if he does not give
an estimation for the damages he claims he will suffer, this will be deemed as
an acceptance of all changes, and that such changes do not generate any
materially adverse damages to Lessee. Lessor also represents and warrants, that
in all Condominium Assemblies he will vote against any disposition that could
materially adversely affect the rights or obligations of the Lessee under this
Agreement only in case

 

Page 5 of 42



--------------------------------------------------------------------------------

such dispositions could eventually affect the rights of the Lessee to use the
Premises and Common Areas as indicated in Provision 2.01 of this Contract, or
the right to exercise the Expansion Option indicated in Provision 9.01 or impose
additional pecuniary obligations to Lessee.

C. Free Trade Zone Regulations. A copy of the proposed draft of the Free Trade
Zone Regulations is attached as Exhibit Four hereto. Lessor hereby represents
that the final version of such Regulations shall not be materially different
from the draft, and shall not materially adversely affect the rights or
obligations of the Lessee under this Lease, the Lessee shall be required to
comply with the Free Trade Zone Regulations. Lessor covenants and agrees that,
unless required by applicable Legal Requirements, it will not consent or agree
to any amendment or change in the Free Trade Zone Regulations which could
materially adversely affect the rights or obligations of the Lessee under this
Agreement.

2.02 Dates of Delivery and Legal Effects of the Lease

A. Definition of Lessor’s Work. The Lessor shall, at Lessor’s sole cost and
expense: (i) perform all work (“Lessor’s Premises Work”) necessary to deliver
the Premises to the Lessee in the condition described in the plans and
specifications listed on Exhibit Five and Exhibit One hereto, and (ii) perform
all work (“Lessor’s Common Area Work”) necessary to complete the common areas of
the Park in the condition described on the plans and specifications listed on
Exhibit Six hereto. Lessor’s Premises Work and Lessor’s Common Area Work are
collectively referred to herein as “Lessor’s Work”. Lessor shall have no right
to make changes in Lessor’s Premises Work without obtaining Lessee’s prior
written approval, that shall not be unreasonably withheld when such changes are
indispensable for the performance of Lessor’s Premises Work. Lessor shall be
able to make changes in Lessor’s Common Area Work, as long as Lessee is not
materially adversely affected. However, if Lessee is able to demonstrate that it
has been affected by any such changes by the Lessor, and such effect may be
quantified, then Lessor will compensate Lessee for any costs and damages
suffered by Lessee as the result of such changes. Lessee shall have the right to
request changes in Lessor’s Work, subject to the provisions in Section 2.04.

B. Timing of Lessor’s Work. Lessor shall deliver Lessor’s Work to Lessee in
three Phases I, II and III. Works required for the completion of each Phase are
defined as set forth in Exhibit Seven hereto. The Timing and Scope Works
required for the completion of Lessor’s Deliveries for each phase is as
established in such Exhibit Seven.

 

Page 6 of 42



--------------------------------------------------------------------------------

  •  

Phase One: Includes all the works to be performed as described in Exhibit Seven
and shall be completed on the date set forth in such Exhibit (“Phase I Target
Date”)

 

  •  

Phase Two: Includes all the works to be performed as described in Exhibit Seven
and shall be completed on the date set forth in such Exhibit (“Phase II Target
Date”).

 

  •  

Phase Three: Includes all the works to be performed as described in Exhibit
Seven and including final delivery of external offices, exterior work, and park
infrastructure as set forth in Exhibits One, Five, Six1, 5, 6 and Seven7 and
shall be completed on the date set forth in Exhibit Seven (“Phase III Target
Date”)

Lessor shall give a written-notice to Lessee when Lessor has achieved the
completion of each Phase establishing a date and time (not after the following
five working days after notification, unless otherwise agreed between the
parties) for the Reception Visit to confirm that such Phase has been completed.
Time is of the essence for the performance of Lessor’s Work. If Lessee may not
show to the Reception Visit, on the date established by Lessor he shall inform
so in writing to the Lessor, and indicate a new date and time for such Reception
Visit, which will have to be within the five working days after the date of
notification given by the Lessor. If the Lessee does not show unjustifiably to
the Reception Visit and, on or before the date five (5) business days after the
Reception Visit, Lessee do not present to the Lessor a written notice
(“Opposition”) objecting to the Lessor’s assertion that it has achieved the
Phase of Lessor’s Work in question, it shall be deemed an acceptance of the
completion of works to be performed within such Phase.

C. Definitions.

(1) No Phase shall be deemed to be completed unless the portion of the Building
completed is watertight. With respect to Phase I, watertight status may be
achieved by the temporary measures, rather than permanent measures; provided
however, that if Lessor achieves watertight status through those temporary
measures in Phase I and II, Lessor shall compensate Lessee from and against any
costs or damages to Lessee’s Work arising from water damage.

(2) The “Final Date of Delivery” shall defined as the date when Phase III is
complete in accordance with Exhibits One, Five, Six and Seven. Phase III shall
not be deemed to be complete unless all of Lessor’s Premises Work and Lessor’s
Common Area Work is Substantially Complete, as hereinafter defined. The Final
Date of Delivery shall be confirmed by a Premises and Common Area Work Reception
Notice, as set forth in Section 2.02D below.

 

Page 7 of 42



--------------------------------------------------------------------------------

(3) “Substantial Completion” of Lessor’s Premises Work shall be defined as the
time when: (i) not less than ninety-five (95%) percent of Lessor’s Premises Work
has been completed, and the only remaining work corresponds to the Punch List
items, so that the Lessee is capable of using and occupying the Premises, as
contemplated hereunder, without any inconvenience or interruption, and
(ii) Lessor has obtained, from the governmental authorities having jurisdiction
over Lessor’s Premises Work, all permits necessary to enable Lessee to obtain
all permits relating to Lessee’s Work, as set forth in Exhibit Two and Seven.

(4) “Substantial Completion” of Lessor’s Common Area Work shall be defined as
the time when: (i) not less than ninety-five (95%) percent of all of Lessor’s
Common Area Work has been completed, and the only remaining work corresponds to
the Punch List items, so that Lessee has proper access to the Premises and all
utility services to be used by the Lessee in the Premises are available to
Lessee on a continuous basis, (i.e., without limitation, sanitary, primary
electrical and water systems, access roads, illumination, and telecommunications
shall be complete and in good order and operating condition), and (ii) Lessor
has obtained from the governmental authorities having jurisdiction over Lessor’s
Common Areas Work, any permits which are necessary to enable Lessee to obtain
all permits relating to Lessee’s Work , as set forth in Exhibit Two and Seven.

(5) “Watertight”: For Phase I and II, refers to when the building construction
does not present leakage or filtrations that may affect Leasehold Improvements.
And for Phase III, refers to when the building construction does not present any
leakage or filtration after the application of water flow to the roof of such
building constructions as indicated in roof cover Sections of Exhibit One, or
due to rain. Besides the aforementioned, building and shell enclosure must be
completely free from cracks, open joints or any abnormal or unauthorized pass
troughs that connects internal to external areas.

D. Inspection of Lessor’s Work.

(1) Following delivery by Lessor to Lessee of notice that any Phase of Lessor’s
Work has been achieved, the Lessor and the Lessee shall inspect the Premises and
Common Areas (“Reception Visit”) as indicated in Section 2.02. B above. If the
parties determine that completion of a Phase of Lessor’s Work has occurred, they
shall jointly sign a reception document that will include the Punch List items
(the “Premises and Common Area Work Reception Notice”). On or before the date
five (5) business days after the Reception Visit, Lessee may present to the
Lessor a written notice (“Opposition”) objecting to the Lessor’s assertion that
it has achieved the Phase of Lessor’s Work in question.

 

Page 8 of 42



--------------------------------------------------------------------------------

(2) Disputes. In the event that there is a dispute as to the achievement of
either Date, the Parties agree to submit such dispute to an Engineers and
Architects Board Arbitration process, in accordance with the procedural rules of
such institution.

(3) Punch List. In case of Acceptance of the Final Date of Delivery, the Lessor
and the Lessee shall agree in writing on a list of pending works (hereinafter
the “Punch List”) if any. The Punch List shall specify the civil, architectural,
mechanical and electrical items that are incomplete which, in the aggregate, are
minor in character and do not materially interfere with Lessee’s use or
enjoyment of the Premises, the Building, and the Project in accordance with the
provisions of this Lease. Any works that have not been completed on the Final
Date of Delivery including Punch List items shall be completed by the Lessor
within thirty (30) calendar days following the Final Date of Delivery, unless
otherwise agreed.

E. Lessor’s Warranty. Lessor hereby warrants that Lessor’s Work shall be
performed in a good and workman-like manner, in accordance with the plans and
specifications listed on Exhibits One, Five and Six, and in compliance with all
applicable Legal Requirements. Notwithstanding anything to the contrary in this
Lease, Lessee’s acceptance of the Premises shall not be deemed a waiver of
Lessee’s right to have Defects in the Premises repaired at the Lessor’s sole
expense. Lessee shall give notice to the Lessor promptly after Lessee becomes
aware of any such Defect, and the Lessor shall repair such defect, at no cost to
Lessee, immediately.

F. The rights and obligations of the Lessor with regards to the construction of
the Premises, and the rights and obligations of the Lessee to occupy the
Premises on the Final Date of Delivery, shall be effective upon the execution of
this Agreement. Legal effects regarding the use and enjoyment rights, as well as
Lessee’s obligations to pay rent and any other rights and obligations as park
tenants, shall commence as of the Final Date of Delivery of the Premises, unless
otherwise established in this contract.

2.03 Intentionally deleted

2.04 Lessee’s Work and Change of Orders

A. Performance of Lessee’s Work. Upon delivery by the Lessor of Phase One, the
Lessee will be able to perform within the Premises, additional construction and
installation activities (“Lessee’s Work”). Lessee shall obtain all required
construction permits for Lessee’s Work. The Lessee shall be solely responsible
to cover any and all costs associated with obtaining such permits, including but
not limited to any and all applicable fees and taxes. The performance of
Lessee’s

 

Page 9 of 42



--------------------------------------------------------------------------------

Work shall not be deemed a waiver of any of the obligations under this Agreement
to be performed by the Lessor, including but not limited to the completion of
the Punch List, except that in the event of a Lessee Delay, as hereinafter
defined, the provisions of Section 2.04B shall apply. The Lessor and the Lessee
will mutually cooperate, in such manner as either party may reasonably request,
so that both Lessor’s Work and Lessee’s Work can be performed in a cost
effective and timely manner. Lessee shall deliver to the Lessor:

 

  i) Offices, Cafeteria and Mezzanine layout freeze by Lessee as described on
Exhibit 7, on the date set forth in such Exhibit.

 

  ii) Offices architectural distribution and specification definition by Lessee,
as described on the date set forth in such Exhibit.

 

  iii) Plans and details regarding floor improvements by Lessee, as described on
Exhibit 7, on the date set forth in such Exhibit.

 

  iv) Floor improvements construction for Phase I, as described on Exhibit 7, on
or before the date established in Exhibit 7, provided that Lessor delivers all
works and permits required by Lessee to start floor improvements of Phase I on
or before the date set forth in such Exhibit.

 

  v) Floor improvements construction for Phase II, as described on Exhibit 7, on
or before the date set forth in such Exhibit., provided that Lessor delivers all
works and permits required by Lessee to start floor improvements of Phase II on
or the date set forth in such Exhibit.

Lessee’s failure to deliver either item on or before the due date shall be basis
for a Lessee’s Delay.

B. Lessee’s Delay. The Lessor shall immediately notify Lessee in writing of any
delays (“Lessee Delay”) on the schedule caused by the Lessee or its contractors.
Lessee shall not be charged with any period of Lessee Delay which is prior to
the time that Lessee receives a written notice of such Lessee Delay. In no event
shall Lessee be charged for any period of time as a Lessee Delay to the extent
that it is based upon: (i) any act or omission which Lessee has the right to
perform under this Lease, (ii) any act or omission of Lessor, or (iii) any cause
beyond Lessee’s reasonable control. If Lessor is delayed in the performance of
Lessor’s Work by reason of Lessee Delay, then any of Phases I, II or III, which
is affected by such Lessee Delay shall be extended by the period that Lessor’s
Work is affected by such Lessee Delay, and (ii) Lessor shall be deemed to have
achieved the Final Date of Delivery on the date which Lessor would have achieved
such Date, but for the occurrence of such Lessee Delay, and Lessee shall begin
to pay Rent (as defined in section 3.00 hereof) on that date, as sole
compensation for

 

Page 10 of 42



--------------------------------------------------------------------------------

any Lessee’s Delay. Notwithstanding the foregoing, the payment of service fees
agreed on clause 3.00 hereof, shall commence as of the Final Date of Delivery
(as defined in Section 2.02 hereof). Any delays in the performance of Lessor’s
Work caused by changes in Lessor’s Work requested by Lessee (“Lessee Changes”)
shall be deemed to be Lessee Delay.

C. Changes. If the Lessee desires that Lessor makes any changes to Lessor
Premises Work, “Lessee Change”, he will request them by giving written notice to
Lessor in accordance with Section 11. Any proposed Lessee Change shall be
subject to Lessor’s prior written approval, which approval shall not be
unreasonably withheld. The Lessor will, within five (5) business days of its
receipt of any such notice, give the Lessee a written proposal setting forth
whether Lessor approves or disapproves of such proposed Lessee Change (and if
Lessor disapproves of such proposed Lessee Change, setting forth the reasonable
basis for such disapproval) and, if Lessor approves such proposed Lessee Change,
Lessor’s proposal as to the impact of such requested Lessee Change on the cost
and time of performance of Lessor’s Work. Any increase in the cost of Lessor’s
Work arising from a Lessee Change shall be based upon the actual net increase in
the cost of performing Lessor’s Work in performing such Lessee’s Change plus a
fee of 7% of such net increase in cost. Lessee shall pay to Lessor any such net
increase in the cost of Lessor’s Work arising from a Lessee Change on the Final
Date of Delivery, unless the parties mutually agree upon payment in another
manner (e.g., through an increase in Rent). The Lessee will have five
(5) business days after having received the proposal to accept it or deny it.
Only with the Lessee’s written confirmation of acceptance of the proposal will
the Lessor begin such work. Any delays on Lessors Work, due to a Lessee Change,
will be deemed a Lessee Delay.

Lessee may install special systems and equipment in the Premises, which must be
in compliance with the Condominium By-laws and resolutions as described in
Exhibit 3 and all applicable Legal Requirements. If the Lessee wishes the Lessor
to install such special systems and equipment for the Lessee, the installation
will be deemed a Lessee Change.

2.05. Lessee’s Remedies in the Event of Delays in Lessor’s Work:

A. Self-Help Rights. If, for any reason other than Lessee Delays, Lessor fails
to achieve any Phase on or before the respective Target Date for such Phase, and
the Works have not been completed in the following sixty (60) calendar days, in
case of Phase I or 30 days for Phases II and III, Lessee shall have the right to
give Lessor a written notice that it intends to complete the portion of Lessor’s
Work necessary to achieve such delivery, and if Lessor fails to complete such
portion of Lessor’s Work within thirty (30) calendar days after Lessor receives
such notice, Lessee shall have the right to perform such portion of Lessor’s
Work, at Lessor’s expense. If due to the nature of the works it is impossible
for the Lessor to finish them in thirty (30) days, it will have to begin all
necessary actions in order to finish

 

Page 11 of 42



--------------------------------------------------------------------------------

them, and if it does, it will have an additional reasonable term to finish to be
approved by Lessee. If Lessor has not started all actions required in order to
do so within fifteen (15) days after Lessor receives such notice, and, in any
event, if the Lessor has not completed the work after the additional reasonable
term approved by Lessee, then the Lessee will be allowed to complete the
Lessor’s Work, at Lessor’s cost and expense. Lessor will reimburse Lessee for
the costs so incurred by Lessee, within thirty (30 days) after Lessee delivers
to Lessor all invoices corresponding to such costs, that have to be invoices
with legal and tax effects in Costa Rica, unless both parties agree that payment
is made by means of deduction of the total amount owed for such costs from the
next monthly rent payment thereafter due under this Lease and, if such rent
payment is not enough, by deducting from the following months, until the
complete amount owed and its interests has been credited to the Lessee. Lessee
may only take over Lessor’s Work, provided that Lessee does not exercise its
right to terminate the Lease. Once the Lessee has taken over Lessor’s Work,
Lessor will no longer be responsible for further or new delays not attributable
to Lessor.

B. Liquidated Damages.

1. If, for any reason other than Lessee Delays and Force Majeure Lessor fails to
achieve delivery of Phase One on or before the Target Date for delivery of Phase
One, then Lessor shall pay to Lessee liquidated damages equal in amount to the
product of: (i) the number of days between the date that Lessor achieves
delivery of Phase One and the Target Date for delivery of Phase One, multiplied
by (ii) US $3,986.85 [one day’s Rent]. Provided, however, that such liquidated
damages shall only be paid by Lessor if the Lessee does not exercise its right
to terminate the Lease. In case Force Majeure delays Lessor’s Work for more than
six months, Lessee can exercise its right to terminate the Lease.

2. If, for any reason other than Lessee Delays and Force Majeure, Lessor fails
to achieve the Final Date of Delivery on or before the respective Target Date,
and such delay continues for over three weeks, then on the anniversary of the
three weeks and one day, Lessor shall pay to Lessee liquidated damages equal in
amount to the product of: (i) the number of days between such anniversary and
the date that Lessor achieves the Target Date for the Final Date of Delivery,
multiplied by (ii) US $3,986.85 [one day’s Rent]. Provided however, that such
liquidated damages shall only be paid by Lessor if the lessee does not exercise
its right to terminate the Lease, and in no event shall Lessee be entitled to
collect more than one day’s Rent for liquidated damages for any day of delay. As
an example, if Lessor compensated Lessee four weeks of delay after the target
day of Phase I, then if there is a delay of the same four weeks at the Final
Date of Delivery, then Lessor will not have to compensate such delay, since it
has already been compensated. Liquidated damages for Phase II will have to be
paid only and exclusively, if delay in delivery of Phase II affects Final Date
of Delivery on Target

 

Page 12 of 42



--------------------------------------------------------------------------------

Date for such Final Date of Delivery. As allowed under Article 705 of Costa
Rican Civil Code, the Lessee irrevocably waives its rights to and guarantees and
acknowledges that it will not file any lawsuits or claims to recover additional
amounts from the Lessor originated in damages caused by a failure to deliver the
Premises in a timely manner for causes attributable to the Lessor, its
contractors, agents or employees, unless otherwise stated in this Agreement.

In case Force Majeure delays Lessor’s Work for more than six months, Lessee can
exercise its right to terminate the Lease.

3. At Lessee’s election, Lessee shall have the right to deduct any liquidated
damages due from Lessor to Lessee pursuant to this Section 2.05 from the amount
of Rent and other charges due from Lessee to Lessor hereunder.

C. If Lessor fails to achieve any Phase on the date (“Outside Termination Date”)
six (6) months after the Target Date for such Phase, Lessee shall have the right
to terminate this Lease by giving written notice to Lessor. The Outside
Termination Date shall be extended by any period of time that Lessor is delayed
in the performance of Lessor’s Work by reasons of Force Majeure, provided that
in no event shall the Outside Termination Date occur later than the date nine
(9) months after the Target Date for such Phase. If Lessee exercises its
termination right pursuant to this Section 2.05C, he will be entitled to the
sole compensation indicated as penal sum pursuant to Section 3.03 (Lessor’s
Performance Bond).

D. Lessor’s Performance Bond. Lessor’s obligations under this Section 2.05 shall
be secured by a Performance Bond delivered by Lessor to Lessee pursuant to
Section 3.03.

2.06 Sewage Treatment Plant

The Lessee shall make use of the sewage treatment plant located in the Park, in
compliance with the usage regulations included in Exhibit Eight hereto. All
other industrial waters or disposals must be treated as applicable Legal
Requirements by Lessee at its own cost.

 

Page 13 of 42



--------------------------------------------------------------------------------

Section Three

Rent, Fees and Lease Term

3.00. Rent and Fees

Rent will be paid in monthly installments. The monthly rent to be paid for the
Premises (the “Rent”) by the Lessee shall be one hundred and nineteen thousand
six hundred and five dollars with ninety cents (US$ 119,605.90) legal tender of
the United States of America, equivalent to:

 

  a) Seven dollars and seventy five cents (US$7.72) per month for every square
meter of the Manufacturing facility, that has an area of twelve thousand square
meters,

 

  b) Thirteen dollars and fifty cents (US$13.50) per month for every square
meter of the External Offices, that have an area of eight hundred and eighty
four square meters,

 

  c) Eight dollars and fifty cents (US$8.50) per month for every square meter of
a Cafeteria, that has an area of eight hundred and eighty five square meters;

 

  d) Five dollars (US$5.00) per month for every square meter of an interior
Mezzanine structure; and

Lessee shall have the right, within thirty (30) days after the completion of
each Phase of Lessor’s Work to measure the Premises jointly with the Lessor, and
the measurement method shall be at central axis of walls and columns. If, after
such measurement, it is determined that the actual area of the Premises (or any
portion) is less than the amounts set forth above, the Rent shall be reduced
accordingly. However, Lessee accepts that the total area measured may have a
difference of up to two percent (2%) of the area set forth above, and in such
case a reduction or increase in Rent will not apply. Any dispute as to such
measurement shall be submitted to an Engineers and Architects Board Arbitration
process, in accordance with the procedural rules of such institution.

The Lessee shall begin making such payments as of the Final Date of Delivery as
defined under Section 2.02 in compliance with the terms and conditions agreed
under this Lease. The Rent shall be paid for each month in advance within the
first five calendar days of each month, and net of all taxes including but not
limited to value added taxes and other than income taxes. If the Final Delivery
Date is not on the first day of the month, Rent for the first month will be
prorated, so that Lessee only pays Rent for the days remaining for such month to
end, counting since the Final Date of Delivery. During the first 45 days of the
Lease Agreement, the Lessee has a right to request additional internal offices,
of an area of up to one thousand square meters, that shall be charged at a
rental fee of six dollars (US$6.00) per month per every square meter.

Every year the monthly Rent shall undergo a three point five percent
(3.5%) yearly increase, using as basis for such increase the Rent paid in the
last month of the previous twelve month period (“Annual increase Rate”). The
first increase will be effective as of the first anniversary of the Final Date
of Delivery, and thereafter all yearly increments shall be paid accordingly
until the expiration of the Lease.

 

Page 14 of 42



--------------------------------------------------------------------------------

Rent and any other Payments shall be made in full and in cash, check, or
electronic transfer to the Lessor’s account The validity of any form of payment
different than cash, will be subject to its approval and final credit in favor
of the Lessor by the bank. In case of wire transfers, the Lessee shall notify in
writing to the Lessor, the date in which the transfer was executed, and such
payment shall be deemed made on the date on which the transfer is credited by
the Lessor’s bank to the Lessor’s account. The Lessee must pay all applicable
transfer fees or bank charges. For purposes of this Lease, the Lessor’s address
shall be the address where payments should be made. In the event that the
beginning or end of the term of this Lease is not the first of a month, rent
shall be prorated such that the Lessee shall only pay the portion of the rent
allocated to the portion of the month the Premises is occupied by the Lessee.
Claims pertaining to breach of rent payment are not subject to arbitration.

Except as expressly set forth in this Lease: (i) the Lessee shall make all
payments in accordance with this Lease without any deductions, and (ii) in the
event the Lessee finds himself obligated to make deductions or withholdings,
originated in a value added or sales tax, or any other circumstance that may
reduce the amount to be received by the Lessor, the Lessee must increase Rent to
an amount that will allow Lessor to receive a net amount equal to the original
agreed Rent.

The Lessee shall be solely responsible for the payment of any and all utilities
and any other installations or services not included in the Service Agreement.
The Lessee shall pay utilities in accordance with applicable fees and usage
shall be determined by the meters specifically installed for such purpose by the
carriers of these services or the Lessor, as may be the case.

In addition, during the term of this lease, the Lessee shall be solely liable
for the payment of monthly service fees in compliance with the Service Agreement
that the Lessee has concurrently entered into with the Lessor or current Manager
of the Park. The Service Agreement is attached as Exhibit Nine hereto. Service
fees under the Service Agreement are currently sixty five cents of dollar (US$
0.65) per square meter, for a total amount of nine thousand nine hundred and
ninety four dollars with eighty five cents (US$ 9,994.85).

All monetary obligations contained herein are part of Lessee’s basic obligation
to pay rent, as established under articles twenty five and sixty four of the
“Ley General de Arrendamientos Urbanos y Suburbanos” number 7527 and its
amendments (General Urban and Suburban Lease Law) in effect in Costa Rica.
Lessee will not be responsible for payment of any other obligation not
specifically contemplated in this Agreement.

3.01 Term of the Lease

A. Initial Term. The term of occupancy of the Premises shall commence as of

 

Page 15 of 42



--------------------------------------------------------------------------------

the Final Date of Delivery (as defined in Section 2.02-C hereof), ending ten
years thereafter (the “Termination Date”); provided however, that if the Final
Date of Delivery occurs on other than the first day of a calendar month, then
the Termination Date shall be the last day of the calendar month in which the
tenth anniversary of the Termination Date occurs.

B. The term of this Lease Agreement may be extended for two consecutive five
year terms, provided that Lessee notifies in writing of its intention to extend
the Term, at least six months prior to the Termination Date, or the termination
of any extension thereof. If Lessee timely exercises its right to extend the
term of this Lease Agreement, for either five year term, then the term of this
Lease shall be extended for upon all of the same terms and conditions of the
Lease in effect immediately preceding the commencement of such additional term,
without the need for further act or deed by either party. The Rent payable by
Lessee during each additional term shall be the same as during the initial term
of this Lease, subject to the Annual Increases that have already taken place in
accordance with Section 3.00.

3.02 Performance Bond, Security Deposit, and Guarantee of Compliance

A. Lessee shall, at the time of execution and delivery of this Lease, deliver to
Lessor a deposit in the form of an irrevocable Letter of Credit from a bank
reasonably acceptable to Lessor, (“Lessee’s Letter of Credit”), for a sum equal
to one million four hundred and thirty nine thousand four hundred and seventy
eight dollars (US$ 1,439,478.00) from a surety reasonably acceptable to Lessor,
as penal sum in case of unjustified termination of this Agreement by Lessee.
Besides the aforementioned, Lessee’s Letter of Credit shall secure Lessee’s
payment obligations for the amount of such payment obligations, from the time of
execution of the Lease until the Final Date of Delivery, when the Lessor shall
receive payment from the Lessee of the first Rent as indicated in Section 3.00
above, and the security deposit and corporate guaranty, as indicated in Sections
3.02 B) and 3.02 C) below, or until Lessor or Lessee exercises its rights of
termination according to the provisions of this Agreement, in case termination
takes place prior to the Final Date of Delivery. If all or part of the Letter of
Credit were used by the Lessor for any of the applicable events, the Lessee
shall reinstate the Letter of Credit for the original amount of one million four
hundred and thirty nine thousand four hundred and seventy eight dollars (US$
1,439,478.00), when applicable, within the next ten (10) calendar days following
notice of its use by the Lessor. Reinstatement obligation will not be exigible
if termination of the agreement have occurred.

B. Upon the Final Date of Delivery, Lessee shall deliver to Lessor a security
deposit (which may be in the form of a letter of credit, as hereinafter set
forth) in the amount of four hundred and seventy eight thousand four hundred and
twenty

 

Page 16 of 42



--------------------------------------------------------------------------------

three dollar with sixty cents (US$ 478,423.60). Such deposit shall serve as
security for compliance of the Lessee’s obligations under this Lease, and shall
be kept by the Lessor as a security deposit for all the term of the Lease (the
“Deposit”). The Lessee shall provide the Deposit in the form of an irrevocable
Letter of Credit or Bond from a Costa Rican bank reasonably acceptable to
Lessor, Lessor hereby agreeing that Banco Interfin is acceptable to Lessor.

Additionally, the Deposit shall serve as a guarantee to cover the payment of any
other amounts due by the Lessee to the Lessor pursuant to the provisions of this
Lease. The Lessor shall have the right, but not the obligation, after any Event
of Default by Lessee, to use the Deposit to settle outstanding rent payments,
and shall communicate the Lessee when it intends to do so, for information
purposes only. If so directed by Lessee in writing, the Lessee authorizes the
Lessor to use the Deposit to cover the expenses of obtaining construction
permits for additional construction works requested by Lessee. If all or part of
the Deposit were used by the Lessor for any of the aforementioned items, the
Lessee shall have an obligation to reinstate the used amount within ten
(10) calendar days following notice of its use by the Lessor, unless such use is
made upon termination of the Lease, in which case the balance, if any, shall be
returned to the Lessee within sixty (60) calendar days following the date on
which this Lease is terminated, and prior verification that all utility bills
payable by the Lessee have been fully paid. The Deposit shall not bear interest
for the benefit of the Lessee

C. In addition to the Deposit, no later than five business days following the
Final Date of Delivery of this Agreement the Lessee shall deliver to the Lessor
a corporate guarantee issued by Lessee’s parent company, Cytyc Surgical
Products, a California corporation, a copy of which is attached hereto as
Exhibit Ten (the “Corporate Guarantee”). The Corporate Guarantee shall serve as
a guarantee for the compliance of Lessee’s obligations under this Lease
Agreement and shall remain valid from the date hereof until the Termination Date
of this Agreement.

3.03 Lessor shall, at the time of execution and delivery of this Lease, deliver
to Lessee a performance bond (“Lessor’s Performance Bond”), in form reasonably
acceptable to Lessee, for a sum equal to one million four hundred and thirty
nine thousand four hundred and seventy eight dollars (US$ 1,439,478.00) from a
surety reasonably acceptable to Lessee, as penal sum, as established in this
Contract. Lessor’s Performance Bond shall secure Lessor’s obligations and
payment of any amounts due from Lessor to Lessee under this Lease from the time
of execution of the Lease until the Final Date of Delivery. If the Lessor does
not reimburse Lessee for the costs so incurred in case of Self-Help, pursuant to
Section 2.05 A) above, within the term established in such Section, Lessee may
seek compensation from the Lessor’s Performance Bond as established in this
Section 3.03. However, in the latter case, if Lessor’s Performance Bond is not
sufficient to cover such necessary amounts, Lessee may seek compensation from
Lessor for any uncovered balance regarding such Self-Help, through the
procedures established

 

Page 17 of 42



--------------------------------------------------------------------------------

in provision 11.01 of this Lease Agreement. If all or part of the Performance
Bond is used by the Lessee for any of the applicable occurrences, the Lessor
shall have an obligation to reinstate the Performance Bond for the original
amount of one million four hundred and thirty nine thousand four hundred and
seventy eight dollars (US$ 1,439,478.00), when applicable, within the next ten
(10) calendar days following notice of its use by the Lessee. Reinstatement
obligation will not be exigible if termination of the agreement has occurred.

Section Four

Lessee’s Rights and Obligations

4.00 Restrictions of the Use of the Premises.

The Lessee shall not:

 

  a) Shall not use the Premises for purposes different than those authorized in
this Lease without prior authorization of the Lessor, authorization which shall
not be unreasonably withheld or delayed;

 

  b) Shall not carry out, within the Real Estate, any type of activity that
produces disturbing noises, foul odors or disturbs the peace and quietness of
other occupants of Coyol Free Zone or neighbors of the area where the Premises
are located, the Lessee’s activities shall at all times comply with all local
and national Legal Requirements;

 

  c) Accepts that the activities performed in the Premises shall not produce
emanations of any kind which can adversely affect the environment or general
health, at all times complying with local and national regulations;

 

  d) Shall not use the Premises for the storage of flammable or dangerous
substances, materials or chemicals unless such substances, materials or
chemicals are used in its manufacturing operations in which case it will take
all necessary precautions to protect the Premises, the Park and its occupants
for which it will be solely responsible. In these cases, the Lessee must
communicate in writing such circumstance to Lessor, and include a list
describing such items. A list of the hazardous materials which Lessee initially
contemplates may be used in the Premises, is attached hereto as Exhibit Eleven
hereto. The substances, materials, or chemicals should be properly stored in
accordance with the applicable Legal Requirements.

 

  e) Shall not use the Premises for sports-booking or gambling activities,
manufacture of arms or parts thereof, or tobacco products. These prohibitions
will extend to any and all successors or assigns.

 

Page 18 of 42



--------------------------------------------------------------------------------

4.01 Park Regulations

Pursuant to the provisions of Sections 2.01B and 2.01C and Article 33 of
Condominium Management Bylaws attached as Exhibit Three, the Lessee shall
respect at all times Coyol Free Zone’s Internal Regulations, and Condominium
Bylaws and resolutions, as amended or taken from time to time.

However, the Parties confirm that this Lease sets forth the express rights and
obligations of the Parties with respect to the matters addressed herein and in
case of any conflict between this Lease Agreement, and the Condominium Bylaws
and or the Park Regulations, the terms of the Lease Agreement shall prevail,
unless any amendment to Park Regulations is established by law. This provision
will not apply in case of modifications to the Bylaws that have been agreed
between the Lessor and Lessee or previously compensated to Lessee.

4.02 Repairs and improvements

The Lessor shall maintain, at its sole expense, the Premises, including but not
limited to, the exterior structural elements, exterior pluvial, and sewage water
systems. The Lessor shall cooperate with Lessee to enforce all such guarantees
with respect to the Premises which will reduce the Lessee’s maintenance
obligations, but shall not be obligated to maintain at its expense-the interior
of the Premises in general, even if such maintenance could be considered as
necessary because of the normal wear and tear of the Building. The Lessee shall
bear the cost of any other repair such as broken glass, burnt light bulbs,
gaskets and, generally, any service accessory or accessories incorporated to the
Premises. Subject to Section 5.11, any damages or repairs caused or generated by
the negligence or willful misconduct of Lessee or Lessee’s employees, officers
and/or agents, visitors, or contractors, shall run at the Lessee’s expense, as
well as all of the secondary elements added to the Premises by the Lessee.
Notwithstanding the foregoing, the Lessee shall not, without the prior written
consent of the Lessor, which shall not be unreasonably withheld or delayed, make
changes or adjustments to the Premises, even if related to indoor or outdoor
maintenance work, however it is not necessary to obtain prior consent from the
Lessor to make indoor changes, adjustments or maintenance work whenever these do
not affect the Premises’ structure. The Lessor shall respond to any request for
approval of changes or adjustments to the Premises within ten (10) calendar days
of its receipt of such request. If authorization is received, all improvements
made by the Lessee to the Premises shall be for the benefit of the Lessor and
shall remain as part of the Premises, without giving rise to the Lessee to
request a deduction in the rent or an economic compensation for these upon
termination of the term of the Lease, except that Lessee shall have the right to
remove: (i) its trade fixtures and business equipment, and (ii) any other
equipment installed by the Lessee in or about the Premises, whether or not
affixed to the Building. If the Premises where to suffer,

 

Page 19 of 42



--------------------------------------------------------------------------------

any damages from changes, adjustments or improvements done by the Lessee, or
from the removal by Lessee of any such changes, adjustments or improvements,
then the Lessee will have to repair any such damages immediately, at its sole
cost and expense.

4.03 Responsibility for damages; Self-Help

A. Subject to Section 5.11: (i) the Lessee shall be liable for any and all
damage or loss incurred into or suffered by the Premises, to the extent caused
by or attributable to the negligence or willful misconduct of its employees,
officers, agents, or-contractors; (ii) the Lessee shall be responsible for the
damages caused, by any of the aforementioned, to common areas of the Park; and
(iii) any form of damage caused by negligence or willful misconduct of the
Lessee, or any of the aforementioned persons, shall be repaired by the Lessee,
at its own expense, without the right to claim from the Lessor a reimbursement
or cost deduction from the Rent.

B. Self-Help. Repairs required to be performed by either party shall be
initiated within a term no greater than ten (10) calendar days after notice from
the other party of the need for such repairs, except in case of emergency,
whereby they should be initiated and completed as soon as reasonably possible
thereafter. Except in emergency situations, prior to making any repairs required
to be made by the Lessee for which the Lessor’s approval is required pursuant to
Section 4.02, Lessee must obtain the approval (which approval shall not be
unreasonably withheld, conditioned, or delayed) in writing of the Lessor with
regards to quality and work to be performed. In such cases, the Lessor must
answer within twenty-four hours following the receipt of a written communication
from the Lessee. Should the Lessor not answer within the aforementioned time
frame, the authorization will not be deemed granted, but the ten (10) calendar
day period will not begin until the day after an affirmative response is
rendered by the Lessor. If repair work required to be made by either party has
not been commenced within such ten (10) calendar day time period, or is not
thereafter diligently prosecuted to completion, the other party shall notify the
defaulting party of said noncompliance and it shall provide to the defaulting
party a cure period of ten calendar days (“Cure Period”) to initiate the repairs
and/or to continue the diligent prosecution of such repairs. If the defaulting
party does not initiate the repairs and/or continue the diligent prosecution of
such repairs within the Cure Period, the non-defaulting party shall have the
right to perform such repairs on behalf of the defaulting party, and: (i) if the
defaulting party is the Lessee, the Lessor is fully authorized to deduct from
the Deposit the necessary amount for repair, and (ii) if the defaulting party is
the Lessor, the Lessee is fully authorized to deduct from the Rent the necessary
amount for repair.

 

Page 20 of 42



--------------------------------------------------------------------------------

By virtue of this clause, but subject to Section 4.09, the Lessee’s liability is
comprehensive and includes ail violations to the law in general, caused by
Lessee’s activities or omissions in the Premises or its use, whether executed by
its employees, officers, agents and/or contractors, including but not limited to
civil, labor, environmental, health-related or any other kind of legal
violation, even when these acts are not subjected to an economic compensation.

4.04 Force Majeure; Lessor Default.

A. Notwithstanding anything to the contrary in this Lease Agreement, neither
party shall be liable to the other party for nonperformance or delay in
performance of any of its obligations under this Lease (except Lessee’s
obligation to pay rent) due to causes beyond its reasonable control and that
directly affect either party’s capacity to comply with its obligations ,
including without limitation strikes, lockouts, labor troubles, acts of God,
accidents, governmental restrictions, insurrections, riots, enemy act, war,
civil commotion, fire, explosion, flood, windstorm, earthquake, natural
disaster, or other casualty (“Force Majeure”). Upon the occurrence of a Force
Majeure condition, the affected party shall immediately notify the other party
with as much detail as possible and shall promptly inform the other party of any
further developments. Such notification shall include an estimation of the delay
that Force Majeure is going to cause and both parties shall agree on a new
delivery date for the affected Target Date, unless Lessee decides to terminate
the Lease according to Provision 2.05 of this agreement. Immediately after the
Force Majeure event is removed or abates in accordance with article 43 of the
“Ley General de Arrendamientos Urbanos y Suburbanos”, the affected party shall
perform such obligations with all due speed. Neither party shall be deemed in
default of this Agreement if a delay or other breach is caused by a Force
Majeure event.

B. Lessee’s Remedies in the Event of Lessor Default.

(1) Rent Abatement. If the Premises, or any portion thereof, become untenantable
by reason of Lessor Fault, as hereinafter defined, for a period of more than
Abatement Period, as hereinafter defined, after Lessee gives Lessor written
notice of such event, then Lessee’s obligation to Base Rent and other charges
due under the Lease shall be equitably abated during such period of
untenantability. The “Abatement Period” shall be defined as ten (10) business
days, except that to the extent that Lessor is delayed in curing such condition
by reason of such force majeure, the Abatement Period shall be extended by such
delay up to a maximum of ten (10) additional business days.

(2) Termination. If the Premises, or any portion thereof, become untenantable by
reason of Lessor Fault for a period of more than Termination Period, as
hereinafter defined, in the event of Force Majeure, after Lessee gives Lessor
written notice of such event, then Lessee shall have the right to terminate this
Lease upon written notice to Lessor. The “Termination Period” shall be

 

Page 21 of 42



--------------------------------------------------------------------------------

defined as ninety (90) days, except that to the extent that Lessor is delayed in
curing such condition by reason of such Force Majeure, the Termination Period
shall be extended by such delay up to a maximum of thirty (30) additional days.

(3) Lessor Fault. “Lessor Fault” shall be defined as: (i) any failure by Lessor
to perform any maintenance or repairs which are required to be performed by
Lessor hereunder, (ii) any breach by Lessor in its maintenance and repair
obligations under this Lease, or (iii) the negligence or willful misconduct of
Lessor, or Lessor’s agents, employees or contractors.

(4) The provisions of this Section 4.04B shall not apply in the event of
untenantability caused by fire, other casualty or taking.

4.05 Subleasing and Assignment of Rights

A. Permitted Transfers. The Lessee shall have the right, without obtaining the
Lessor’s consent, to sublease the Premises, or any portion thereof, and to
assign its interest in this Lease, or the rights derived from it to any
Affiliate, as hereinafter defined, and to any Permitted Successor, as
hereinafter defined, provided that (i) the Lessee demonstrates the existing
relationship with such Affiliate, to the Lessor; (ii) if the Lease is assigned
pursuant to this Section 4.05A, the assignee accepts to be fully bound by this
Lease with respect to any obligations of the Lessee arising from or after the
date of such assignment; and (iii) the Lessor has been given previous written
notice of the assignment with written evidence of the fulfillment of clause
(i) and, if applicable clause (ii) of this sentence. An “Affiliate” shall be
defined as any entity which controls, is controlled by, or is under common
control with the Lessee. A “Permitted Successor” shall be defined as any entity
which succeeds to the Lessee’s business by merger, consolidation, or other form
of corporate reorganization, or by the transfer of all, or substantially all, of
Lessee’s assets, provided that a Permitted Successor shall have a net worth
immediately following the assignment of the Lease to such Permitted Successor
which is at least as great as the net worth of the Lessee immediately preceding
such assignment.

B. Lessor’s Consent Required. Otherwise, the Lessee may not sublease the
Premises, or any portion thereof, nor fully or partially assign this Lease, nor
the rights granted by it, without obtaining the Lessor’s prior written consent,
which consent will not be unreasonably withheld, conditioned, or delayed.

C. Notice of Change in Ownership of Lessee’s Shares. The Lessee shall notify the
Lessor if at any time during the term of this Lease, the shares of the Lessee
are transferred by sale, assignment, bequest, inheritance, operation of law or
other disposition so as to result in a change in the present control of said
company by the person or persons now owning a majority of said shares or
controlling the company. Any guarantees provided by a controlling entity of the
Lessee shall remain in favor of the Lessor until the Termination Date of this
Lease notwithstanding any change in control of the Lessee.

 

Page 22 of 42



--------------------------------------------------------------------------------

D. Lessee Not Released. No sublease or assignment shall release Lessee from any
liability which it has to Lessor under this Lease.

E. Lessor’s Right to Assign its Interest. The Parties hereby agree, that the
Lessor can freely assign totally or partially its rights under this Lease to any
financing institution or any other third party; provided however, that: (i) no
such assignment shall affect the Lessee’s rights under this Lease, (ii) the
Lessee shall have no obligation to subordinate this Lease to the interests of
any mortgage, deed of trust or collateral assignment to any assignee of Lessor,
and (iii) prior to the Final Date of Delivery, the Lessor shall have no right to
assign its interest in this Lease to any entity, other than as security for a
loan providing funds for the performance of Lessor’s Work.

4.06 Obtainment of Permits

The Lessee shall be responsible for filing, processing and obtaining all those
permits necessary for its operation, in addition to the performance of
activities carried out within the Premises, such as, but not limited to, those
permits and authorizations necessary for operating under a free zone status;
provided however, that the Lessor shall be responsible, at the Lessor’s sole
cost and expense, for obtaining all permits and approvals necessary for the
performance of Lessor’s Work, including, without limitation, the permits and
approvals listed on Exhibit Two hereto. In the event that the Lessee performs
any renovations or improvements on the Premises, with the prior authorization of
the Lessor, the Lessee shall assume the costs, exclusively, for the permits,
authorizations and other necessary acts for execution of the renovations or
improvements. The Lessor shall cooperate with the Lessee in the obtainment of
the corresponding permits and authorizations whenever they cannot be obtained
without its participation or assistance.

4.07 Signage

The Lessee shall not place, or allow the placement of signs or notices of any
type, in any exterior area of the building or common areas of the Park, other
than in the places clearly designated for such purpose by the Lessor. Moreover,
the Lessee shall comply with the sign specifications included in the Condominium
Bylaws or other applicable regulations or resolutions as Established in Exhibit
3 hereto.

 

Page 23 of 42



--------------------------------------------------------------------------------

4.08 Notice of accidents or circumstances that may generate liabilities to the
Lessor

The Lessee shall be required to notify the Lessor of those circumstances or
accidents happening within the Premises that may generate civil, criminal, or
tortuous liability, either directly or indirectly, to the Lessor promptly after
the Lessee becomes aware of such events. Notice to the Lessor shall not cause
the Lessor to have or assume any liability whatsoever in addition to those
expressly agreed to in this Lease or imposed by law.

4.09 Compliance with the law and applicable regulations

The Lessee shall comply with, at its own cost and expense, and execute, whenever
the case, the provisions of any governmental regulations and Legal Requirements
in effect applicable to the Premises and the activities that Lessee will perform
or performs within the Premises, provided however, that the Lessor, shall be
responsible for compliance with all Legal Requirements applicable to: (i) the
initial Lessor’s Work, and (ii) common areas of the Park. In particular, but
subject to Section 2.01C, Legal Requirements include the Law of the Free Zone
Regime and its regulations, as well as the Customs laws and their regulations.
The Lessee shall exclusively bear all expenses and liabilities resulting from
the compliance or breach of any and all Legal Requirements applicable to Leesee
according to this Agreement.

4.10 Prohibition to Obstruct Common Areas

The obstruction of common areas and circulation areas to be used by all Park
Tenants and visitors, such as sidewalks, entrances, passageways, elevators,
stairs, and lobbies of the Park with equipment, people, vehicles, machinery, raw
materials or any goods or debris owned or created by the Lessee or its
contractors, employees, agents, or visitors, or any person related to the Lessee
is expressly prohibited. The Lessee must always supervise that common areas to
be used by all Park Tenants and visitors, to be free from obstructions caused by
any of the persons mentioned in this clause. Particularly, the parking of
vehicles owned by the Lessee’s personnel or visitors in the main streets of the
Park, is expressly prohibited. The Lessee accepts to pay a one hundred dollar
(US$100.00) fine per incident for parking and/or obstruction violations of these
provisions, plus the cost of the obstruction removal resulting from the
non-compliance with this provision. The amount corresponding to the fine shall
be charged with the Rent of the next month. Parking spaces and loading docks
within the leased filial lots will not be considered common areas of the Park
for the exclusive purposes of this Section.

4.11 Intentionally Omitted

4.12 Transfer of Heavy Material, Machinery, or Equipment

The Lessee may not move equipment, goods or heavy machinery in and outside the
Building without the suitable means to avoid damaging the constructions and
goods located in the Premises. Any damage resulting from the movement of the
goods mentioned in this clause must be repaired by the Lessee pursuant to the
terms established under Sections 4.02, and 4.03 of this Lease.

 

Page 24 of 42



--------------------------------------------------------------------------------

4.13 Insurance

The Lessee will keep and provide written copy to Lessor of an all risk insurance
to protect the goods of its property or deposited inside the Premises and shall
maintain the insurance policy at replacement values, the Lessor hereby agreeing
that the Lessee shall have the right to self-insure in lieu of carrying third
party insurance. Such insurance shall not have subrogation rights on the part of
the insurers against the Lessor, in as much as this is acceptable to INS (Costa
Rican Insurance Institute) or the corresponding insuring entity. The Lessor
shall not cover the deductibles of the Lessee in case of loss. The Lessee hereby
agrees to waive any claim which it has against the Lessor for damage to its
property to the extent caused by a peril which could be insured against under
the all risk policy which the Lessee is required to obtain (or to provide
self-insurance, as the case may be), even if such damage is caused by the
negligence of the Lessor, or its agents, employees or contractors.

4.14 Other commitments

The Lessee shall, (a) execute concurrently with this Lease a Service Agreement
with the Lessor under the terms and conditions currently in effect, and (b) the
Lessee shall remain as a free zone company for as long as it is in the Park, and
the Free Trade Zone Law remains in force.

Section Five

Lessor’s Rights and Obligations

5.00 Acceptance by the Lessor of the Obligations Stated in this Lease

A. The Lessor, acknowledges, accepts and guarantees to the Lessee the compliance
and fulfillment of all the covenants and obligations, which require its
participation under the terms and conditions of this Lease.

B. Lessor Indemnity. Subject to Section 4.13, the Lessee will hold the Lessor
and its assets harmless from any and all liability arising from or in connection
with any obligation, loss, damage, penalty, tax liability, claim, lawsuit,
expense or disbursement, including but not limited to legal fees and expenses
resulting directly or indirectly from any breach of any of the provisions
contained in this Lease, as well as injuries to persons or damage to property
caused by the negligence or willful misconduct of the Lessee, or the Lessee’s
agents, employees or contractors.

 

Page 25 of 42



--------------------------------------------------------------------------------

5.01 Right of Sale of the Leased Property and assignment of Lease.

Subject to Section 4.05E, the Lessor shall be empowered to sell or transfer the
Premises and the Lessor’s rights under this Lease to a third party during the
Term of the present Lease but after the Final Date of Delivery. As provided by
law, the Lessor’s successors and assigns shall respect in an integral manner the
clauses and provisions of the present Agreement. The Lessor-will give the Lessee
notice of any such sale or transfer, for information purposes only.

 

5.02 Payment of Real Estate and Municipal Taxes

A. Lessor’s Obligations. The Lessor, its successor or assign shall be the only
one liable for and pay all applicable national, municipal, and real estate taxes
for the Premises and the Park and for any stamp or taxes due in connection with
Lessee’s demise of the Premises. The Lessor shall indemnify, defend, and hold
the Lessee harmless from and against all losses, costs or damages (including,
without limitation, reasonable attorneys) arising in the event of any breach by
the Lessor of its obligations under this Section 5.02A.

B. Lessee’s Obligations. The Lessee shall be the only one liable for and pay all
applicable taxes related to the activities carried on the Premises, during the
term of this Lease. The Lessee shall indemnify, defend, and hold the Lessor
harmless from and against all losses, costs or damages (including, without
limitation, reasonable attorneys) arising in the event of any breach by the
Lessee of its obligations under this Section 5.02B.

C. Stamp Tax. Lessor shall, at the time of execution of this Lease, pay one
hundred (100%) percent of the stamp tax assessed against this Lease to the
appropriate tax collecting authority. Lessor shall provide to Lessee reasonable
evidence of such payment at the time that Lessor execute and delivers this
Lease. Lessee shall reimburse Lessor for fifty (50%) percent of stamp tax
assessed against this Lease immediately at execution of this Agreement. The
validity of any form of payment different than cash, will be subject to its
approval and final credit in favor of the Lessor by the bank.

 

5.03 Inspection Rights and Confidentiality

A. The Lessor reserves the right, during normal business hours, to visit the
Premises, provided that a twenty-four (24) hour advance notice to Lessee is
given.

B. The Lessee has the right to appoint a representative of the Lessee to
accompany the Lessor during any entry into the Premises by the Lessor. If the
Lessee fails to appoint a representative before the inspection, or if at the
time of the inspection, the representative appointed by the Lessee is not
present, and a substitute was not indicated, the Lessor may at its sole
discretion decide either to reschedule the inspection, or to continue with it,
being that it is not a condition needed or an obligation, to have such
representative present in order for the Lessor to perform their inspections.

 

Page 26 of 42



--------------------------------------------------------------------------------

C. Any inspections or entries into the Premises by the Lessor must be made by
the Lessor, during Lessee’s working hours, through Lessor’s officers or third
parties hired as agents to such effect with minimal interference to the Lessee
and with minimal duration. Exceptionally, with twenty four (24) hours prior
notice to Lessee, inspections and entries may be carried out off regular working
hours.

D. The Lessor shall comply with Lessee’s security measures, health and safety
requirements during any inspection or entry into the Premises by the Lessor.
Lessee shall have the right to designate secure areas in the Premises which
Lessor shall have no right to enter, except in an emergency or as indicated by
Law.

E. Lessor agrees that, except in case of emergencies threatening injuries to
persons or damage to property, Lessee may require the Lessor or any person
entering the Premises under Lessor’s authority to execute a confidentiality
agreement prior to its entry into the Premises to protect against the disclosure
of Lessee’s proprietary information.

F. In exercising any right which Lessor has to enter the Premises, Lessor shall
use reasonable efforts to minimize any interference with Lessee’s use of the
Premises.

 

5.04 Ownership of the Goods Left in the Premises

Eight working days after termination date of this Lease for cause imputable or
not to the Lessee, or in case of eviction for non-compliance, all goods owned by
the Lessee found inside the Premises or in the common areas of the Park shall be
considered abandoned by the Lessee. Therefore, the Lessor may take possession of
the same and dispose of such goods as it may deem pertinent without any
liability whatsoever. The Lessee hereby irrevocably waives any and all right to
file claims or seek any compensation resulting from such circumstance.

 

5.05 Showing of Facilities

During the last six months prior to the termination of the term of this Lease or
any extension, the Lessor shall have the right to show the Premises to persons
interested in leasing or purchasing it. Visits to show the Premises must be
scheduled by the Lessor within Lessee’s working hours, and shall only require a
prior verbal communication to Lessee. The Lessee will appoint a representative
to accompany the Lessor when showing Facilities in accordance to what is
established in Section 5.03 above.

 

Page 27 of 42



--------------------------------------------------------------------------------

5.06 Lessor’s Entry Right to Repair Damages

Subject to Section 5.03, the Lessor, its employees, agents or contractors, shall
have the right to enter the Premises in order to make repairs. Nevertheless, the
Lessor must previously coordinate with the Lessee the time in which such repairs
shall take place to allow in as much as possible, the least disruption to
Lessee’s activities. The Lessee will appoint a representative to accompany the
Lessor when making repairs in accordance to what is established in Section 5.03
above.

 

5.07 Release of liability in case of accidents

A. Except to the extent (but in any event subject to Section 4.13) caused by the
negligence or willful misconduct of the Lessor, the Lessor shall not be liable
for civil, criminal, labor, or any other type of responsibility for damages or
losses arising from injuries or death to persons or damage to property suffered
by the Lessee, its employees, agents, contractors, visitors or third parties.
Notwithstanding the foregoing, in no event shall the Lessor be liable for
business losses, motivated or as a consequence of accidents due to the Lessee’s
responsibility, fraud or fault, as well as due to force majeure, during the
effective term of this Lease and its possible extensions. The Lessee releases
the Lessor from any and all liability for all accidents resulting from
electricity, flood, gas or any other phenomena resulting or not from the
Premises usage, unless such were caused by the negligence or willful misconduct
of the Lessor.

B. Lessee’s Indemnity. Subject to Section 4.13, the Lessee shall indemnify,
defend, protect and hold harmless the Lessor from all damages, liabilities,
claims, judgments, actions, attorneys’ fees, consultants’ fees, costs and
expenses arising from injuries to persons or damage to property to the extent
caused by the negligence or willful misconduct of the Lessee or its agents,
contractors, employees.

C. No Consequential Damages. There shall be no liability under this Lease
against the Lessor or the Lessee for consequential damages, including but not
limited to loss of profits. If for any reason a court of law or arbitral panel
finds against the Lessor or the Lessee making them liable for any such loses the
other party hereby expressly and irrevocably waives the right to collect on any
such losses.

5.08 Release of liability in case of robbery or theft in the Premises or in the
Park. The Lessee discharges the Lessor from any responsibility and liability for
robbery or theft in the Premises or the Park, unless the same was caused by
negligence or imprudence, as defined under the Civil Code of the Republic of
Costa Rica, on the part of the Lessor or the security company hired by the
Lessor. In this last case the Lessee will claim against the security company and
only if it cannot collect from such company will it have action against the
Lessor.

 

Page 28 of 42



--------------------------------------------------------------------------------

5.9 Non waiver of rights. The fact that the Lessor does not enforce once or more
times compliance of one or more of the terms and conditions herein established,
may not be considered as a waiver to the rights and actions established under
this Lease or granted by law.

5.10 Breach on the part of the Lessee. If the Lessee defaults in making the
timely payment in full of any Rent or other payment due from the Lessee to the
Lessor under the Lease, and if the Lessee fails to cure such default within ten
(10) calendar days after it receives written notice from the Lessor of such
default, or if there shall be another Event of Default by the Lessee under
Section 9.01, the Lessor shall have the right to give written notice to the
Lessee rescinding the Lease and to commence and an eviction. If the Lessor
exercises its right to terminate the Lease based upon the default of the Lessee,
in which case the Lessee must pay the damages and prejudices it might have
caused, as more particularly set forth in Section 9, and the cost of all
eventual judicial or arbitral actions subject to applicable law. The Lessee will
receive a written notice from the Lessor before the Lessor initiates eviction
process.

5.11 Insurance and Waiver of Subrogation

The Lessor shall, throughout the term of the Lease, maintain All Risk insurance
on the Building, that includes coverage against earthquake, fire, and any other
damage resulting from nature to protect the Premises and other related civil
works. The Lessor shall maintain their insurance at replacement values. Such
insurance shall not have subrogation rights on the part of the insurers against
the Lessee, or any permitted subtenant of the Lessee, in as much as this is
acceptable to INS (Costa Rican Insurance Institute) or the corresponding
insuring entity. The Lessee shall not be required to cover the deductibles of
the Lessor, in case of loss. The Lessor hereby agrees to waive any claim which
it has against the Lessee or any permitted subtenant of the Lessee for damage to
its property to the extent caused by a peril which could be insured against
under the all risk policy which the Lessor is required to obtain, even if such
damage is caused by the negligence of the Lessee, any permitted subtenant of the
Lessee, or their respective agents, employees or contractors.

 

Page 29 of 42



--------------------------------------------------------------------------------

Section Six

Fire and Other casualties

6.00 Fire and Other casualties

A. Lessee’s Termination Rights. In case of damage to the Premises due to fire or
other casualties, if (i) in the opinion of Lessor’s architect reasonably
exercised, damage to the Damaged Property cannot be repaired within ninety
(90) calendar days from the date of the damage, or (ii) The Lessor commences and
proceeds with due diligence but fails to complete the repair of the Damaged
Property within the one hundred and twenty (120) calendar day period, the Lessee
can either: (i) complete the work and deduct the cost thereof from the Rent and
additional costs due and to become due under this Lease; or, (ii) terminate this
Lease by providing written notice to the Lessor, with no further liabilities and
effective as of the date set forth in such notice, in which case such date shall
be considered the termination date of this Lease Agreement.

B. Lessor’s Obligation to Restore. If Lessee does not exercise its right to
terminate the Lease pursuant to Section 6.00A in the event of any damage to the
Premises caused by a casualty, then the Lessor shall, at no cost to the Lessee,
promptly restore and repair such damage.

C. Abatement of Rent. In the event that the Premises are damaged by fire, other
casualty, or Force Majeure, a proportion of the Rent and other charges herein
reserved shall be equitably suspended and abated, according to the extent that
such event shall interfere with the full enjoyment and use of the Premises, from
the date of commencement of such fire, other casualty or Force Majeure event
until such condition is completely eliminated.

Section Seven

Environmental matters

7.00 Environmental matters. Definitions

a) The words “Environmental Law” shall mean and include the existing Law and by
laws of Costa Rican governmental authorities applicable to the environment.

b) The words “Hazardous Materials” shall mean-any material or substance which is
defined or becomes defined as “hazardous substance, “hazardous waste”, “toxic
substance,” “infectious waste,” “chemical mixture or substance,” or “air
pollutant” under the Environmental Law;

The Lessor represents and warrants to the Lessee that the Premises are, on the
Execution Date, and will be on the Final Date of Delivery and during the Term of
the Lease, in compliance with all Environmental Laws and that there are no
Hazardous Materials at, on or under the Premises.

Both parties agree that the provisions of this Section 7 shall not apply to the
use or storage within the Premises or any adjacent building of normal quantities
of Hazardous Materials customarily and lawfully used and stored.

 

Page 30 of 42



--------------------------------------------------------------------------------

Section Eight

Expansion option

8.00 Lease Expansion Option

The Lessor hereby grants to the Lessee a lease option (the “Lease Option”), for
the expansion of the Premises, by leasing an adjacent piece of property as
specifically identified in Exhibit Thirteen hereto (the “Optioned Real Estate”)
with a building and other agreed improvements (“Expansion Premises”) similar to
the Lessor’s Premises Work. In order to execute the Lease Expansion Option, the
Expansion Premises will have to comply with similar requirements to those
established in Exhibit Thirteen hereto. However, the Lessee will be able to
request a modification in the specifications of the construction. In this case,
the monthly rent for these Expansion Premises will be increased or decreased
according to the modifications introduced to Expansion Premises construction
specifications, as set forth in Section 8.02. The expansion will be carried out
by constructing the improvements on the Optioned Real Estate. If Lessee decides
to exercise such Lease Option, the Optioned Real Estate could be developed, in
one or two phases, at Lessees’ sole discretion and, under the characteristics
agreed by both parties in writing, with the constructive areas described as
follows: Expansion Phase One: 9,333.32 square meters (100,463 square feet) and
Expansion Option Phase Two: 8,959.99 square meters (96,445 square feet), for the
permitted uses contemplated in this Lease Agreement, located in Filial Property
Number 23, as described in Exhibit Thirteen. The Optioned Real Estate has a
total area of thirty two thousand five hundred and eighty three meters and sixty
two centimeters (32,583.62 m2), and fully described in Exhibit Thirteen.

8.01 Exercise of the Lease Expansion Option.

The Lessee may exercise the Lease Expansion Option, at any moment during the
first three years from the Effective Date of the Lease Agreement (hereinafter
the “Lease Expansion Option Term”) for Phase One and during the first five years
from the Effective Date, for Phase Two, provided Phase One Expansion Option is
exercised within the three year term indicated herein. Within the Lease
Expansion Option Term, the Lessee shall notify the Lessor in writing, its
intention to exercise the Lease Option.

The Lessor shall deliver the Optioned Real Estate, according to the Lessee’s
notification, and to a schedule to be proposed to Lessee by Lessor, and approved
by Lessee, after the notification date (Date of Delivery of the Optioned Real
Estate).

 

Page 31 of 42



--------------------------------------------------------------------------------

Following the notification of the exercise of the Lease Expansion Option, the
Lessee shall lease the Optioned Real State for a period of not less than five
years.

8.02 Rent and Lease Agreement provisions.

In case the Lessee exercises the Lease Expansion Option during the Lease
Expansion Option Term, the monthly rent to be paid for the additional facilities
upon delivery of the Optioned Real State, will be calculated by mutual agreement
between the parties and proportionally to the price of the original premises
(considering new design requirements as requested by Lessee, which could be more
or less expensive than original premises)

All other terms, conditions and contractual provisions of the original Lease
(including, without limitation, the Lessee’s extension options) will be
applicable to the additional facilities, unless otherwise agreed to by the
parties in writing. The Rent for the new building shall be due upon delivery of
the Expansion Premises, and the acceptance by the Lessee, of the new facilities,
under the same rules, terms and conditions agreed to for the original Premises.

8.03 Delays and Lessee’s Right of Access.

Any delays attributable to the Lessor on its delivery of the Optioned Real
Estate and the Lessee’s right of access to the Optioned Real Estate, shall be
ruled according to the applicable terms, conditions and stipulations stated
under Section Two herein.

8.04. Service Agreement

In case the Lessee exercises the Lease Option, it shall enter into a service
agreement with the Lessor under the same terms and conditions of the service
agreement in effect at the date of the execution of the new Service Agreement.

8.05. Parking Space.

The Optioned Real Estate shall include parking spaces, as per allowance, located
next to the Building, and within the Optioned Real Estate. These parking spaces
shall correspond to a ratio of three (3) spaces per each hundred (100) rentable
square meters of office space. Same terms and conditions contained in
Section 2.00 shall apply to the parking spaces assigned to the Optioned Real
Estate and to the Additional Parking Spaces for the Optioned Real Estate.

 

Page 32 of 42



--------------------------------------------------------------------------------

Section Nine

Termination of the Lease

9.00 Moment of Termination

The Lessee shall remain liable and bound to pay Rent, as well as any and all
other monetary obligations, and to comply with any and all terms and conditions
of this Lease, until it has returned possession of the Premises to the Lessor,
even if it has previously vacated the same. Return of possession will be deemed
to occur when the Lessee returns all keys to the Premises and/or other parts of
the Park if applicable.

9.01 Events of default and termination of Lease by the Lessor.

Each of the following shall be defined as “Events of Default by the Lessee”:
(i) if the Lessee fails timely to pay Rent or any other payment due from the
Lessee to the Lessor under the Lease, or the breach of Lessee to it is
obligations established under sections 4.0 e), and 4.14, and the Lessee fails to
cure such default on or before the date ten (10) calendar days after the Lessee
receives written notice from the Lessor of such default (“Cure Period”), and
(ii) if the Lessee fails to comply with any other material obligations provided
in this Lease, not specifically referred to in the foregoing paragraph, and
fails to cure such default on or before the date thirty (30) calendar days after
the Lessee receives written notice from the Lessor of such default, or such
longer period of time as the Lessee reasonably requires to cure such default,
provided that the Lessee commences to cure such default within such thirty
(30) day period and thereafter diligently prosecutes such cure to completion
(“Cure Period”). So long as there is an uncured Event of Default by the Lessee,
the Lessor will be entitled to terminate this Lease by giving a written
termination notice to the Lessee, and the Lessor will have the right to be
indemnified in accordance with Section 9.02.

9.02 Advanced Termination by Lessee

If prior to the delivery of the Premises, or at any time prior to the
termination of the agreed term of this Lease, the Lessee wishes to terminate the
Lease, Lessee must provide three months advance written notice to the Lessor of
the early termination date. If either: (i) the Lessee exercises this early
termination right pursuant to this Section 9.02, or (ii) the Lessor terminates
the Lease based upon an Event of Default by the Lessee in accordance with
Section 9.02, then, as compensation for the early termination of the Lease,
Lessee shall be responsible for all Rent and other charges payable under the
Lease through the early termination date, and the Lessee shall pay Liquidated
Damages, as hereinafter defined, to the Lessor:

a) If the early termination date occurs before the third anniversary of the
Final Date

 

Page 33 of 42



--------------------------------------------------------------------------------

of Delivery, then “Liquidated Damages” shall be defined as an amount equal to
the Rent which otherwise would have been payable by the Lessee for the
outstanding months, until the fulfillment of the total of monthly fees owed to
complete a term of three years.

b) If the early termination date occurs on or after the third anniversary of the
Final Date of Delivery, but prior to the fifth anniversary of the Final Date of
Delivery, then “Liquidated Damages” shall be defined as an amount equal to the
Rent which otherwise would have been payable by the Lessee for the outstanding
months, until the fulfillment of the total of monthly fees owed to complete a
term of eight additional months after the date of termination.

c) If the early termination date occurs on or after the fifth anniversary of the
Final Date of Delivery, then “Liquidated Damages” shall be defined as an amount
equal to the Rent which otherwise would have been payable by the Lessee for the
outstanding months, until fulfillment of the total of monthly fees owed to
complete a term of six additional months after the date of termination.

Lessor shall have the right to apply the Security Deposit against any amounts
due from the Lessee to the Lessor, including any Liquidated Damages payable to
the Lessee to the Lessor. The Lessee acknowledges and accepts that the Premises
where built at the request and under the specifications of the Lessee and
therefore may be difficult to lease for the remaining term if the Lease is
terminated before the end of its Term and therefore the Lessee has freely agreed
to enter into the obligation to indemnify established under this Section 9.02 in
order to induce the Lessor into this Lease being this obligation on the part of
Lessee and essential condition of this Lease. However, if Lessee finds a new
tenant for the Premises, acceptable by Lessor, and willing to assume all
obligations and responsibilities of the present Agreement, such new tenant will
become the Lessee by means of an amendment to the present agreement to be
subscribed in writing by all parties, and the old tenant will only have to
compensate for the term in which the Premises will be empty.

Section Ten

Purchase Option

10.00 Purchase Option

Lessee shall have the option (the “Purchase Option”) to purchase the Premises
from Lessor, provided that (a) this Lease shall not have been previously
terminated, (b) no Event of Default shall have occurred and be continuing, and
(c) Lessee or Lessee’s assignee is then using and occupying the entire Premises
in accordance with the provisions of Section 2.01 hereof, (i) on the date Lessee
gives Lessor written notice (the “Purchase Notice”) of Lessee’s irrevocable
election to

 

Page 34 of 42



--------------------------------------------------------------------------------

exercise the Purchase Option, and (ii) on the date of Closing under the Purchase
Option. The Purchase Option shall be exercisable by Lessee delivering the
Purchase Notice to Lessor no earlier than the fifth anniversary of the Lease
Agreement and no later than six months immediately following the fifth
anniversary of the Lease Agreement (it being agreed and understood that Lessee
only has the right to exercise the Purchase Option in the aforementioned time
frame and after such time the Purchase Option shall be null and void). Time is
of the essence with respect to the giving of the Purchase Notice. Anything to
the contrary contained in this Lease, no assignee of this Lease shall have any
right to exercise the Purchase Option.

10.01 Additional Rights

If additional parking spaces are required by the Lessee after the purchase of
the Premises, the Lessor, subject to availability, shall assign such additional
spaces in areas within the Park, or at a satellite parking area serviced by a
shuttle bus. The parking spaces shall be assigned in an area to be defined by
the Lessor. Additional external parking shall be rented at a rental fee quoted
by Lessor, and equal to the current rental fee charged by the Lessor to other
tenants and third parties in the Park. The provisions of Section 2.00B of this
Lease shall apply to such Premises purchased by Lessee.

10.02 Price

If Lessee exercises the Purchase Option, the purchase price for the Premises
shall be equal to the Fair Market Value. As used herein, “Fair Market Value”
shall mean the fair market value of the Premises as of the date the Purchase
Option is exercised, taking into account all relevant factors, but assuming that
(i) the Premises are not encumbered by any leases, licenses or other occupancy
agreements, including, without limitation, the Lease, (ii) the Premises are free
and clear of any mortgages, liens or encumbrances adversely affecting the value
or marketability of the Premises, (iii) the condition of the Improvements shall
be deemed equal to the greater of the then-existing condition of the
Improvements and the condition to which Lessee is required to maintain the
Improvements under the Lease (provided, however, that if Lessee shall have
exercised its purchase option after an event of casualty and prior to full
restoration of the Improvements, the condition of the Improvements shall be
deemed equal to the greater of the condition of the Improvements immediately
prior to such event of casualty and the condition to which Lessee is required to
maintain the Improvements under the Lease), (iv) other arms-length buyers are
available to purchase the Premises or other similar related premises at this and
other related Free Zone Parks, and (iv) the Premises may be used for the greater
of Lessee’s manner of use and the highest manner of use then permitted under
applicable law with respect to the Premises.

 

Page 35 of 42



--------------------------------------------------------------------------------

For purposes of determining the Fair Market Value, the following procedure shall
apply:

(1) Lessor and Lessee shall jointly select an independent real estate appraiser
{the “Appraiser”) incorporated to the Engineers and Architects Board, whose fee
shall be borne equally by Lessor and Lessee. In the event that Lessor and Lessee
shall be unable to jointly agree on the designation of the Appraiser within ten
(10) days after they are requested to do so by either party, then the parties
agree to allow the Engineers and Architects Arbitration Board, to designate the
Appraiser in accordance with the rules, regulations and/or procedures then
utilized by the Engineers and Architects Arbitration Board.

(2) The Appraiser shall conduct such hearings and investigations as he or she
may deem appropriate and shall, within thirty (30) days after the date of
designation of the Appraiser, determine the Fair Market Value, and such choice
by the Appraiser shall be conclusive and binding upon Lessor and Lessee. Fair
Market Value shall include an Appraisal not only of the Premises, but also their
ability to create revenue under the Lease, but will not consider the
constructions and improvements introduced in the Premises by the Lessee, and at
the expense of the Lessee.

Each party shall pay its own counsel fees and expenses, if any, in connection
with any arbitration under this Article. The Appraiser appointed pursuant to
this Article shall be an independent real estate appraiser with at least ten
(10) years’ experience in the acquisition, disposition and valuation of
properties which are similar in character to the Premises, and a member of the
Engineers and Architects Arbitration Board. The Appraiser shall not have the
power to add to, modify or change any of the provisions of this Lease.

(3) It is expressly understood that any determination of the Fair Market Value
pursuant to this Article shall be based on the criteria set forth in the
definition of “Fair Market Value” above.

After a determination has been made of the Fair Market Value, the parties shall
execute and deliver to each other an instrument acknowledging the Fair Market
Value.

10.03 Exercise of Option by the Lessee

The closing date for the purchase and sale of the Premises pursuant to the
Purchase Option shall be the date which is thirty (30) days after the final
determination of the Fair Market Value, as to which date time shall be of the
essence with respect to Lessee’s obligation to close. At closing, Lessor shall
transfer fee simple title to the Premises to Lessee, in their “as-is, where-is”
condition and without any representation or warranty regarding the Premises, in

 

Page 36 of 42



--------------------------------------------------------------------------------

exchange for payment of a purchase price in the amount of the Fair Market Value,
as finally determined pursuant to the terms of this Lease. At closing, the
parties shall execute such documents, instruments, resolutions and other
material as may be necessary to effect the transfer of title as contemplated
hereunder and reasonably requested by the other party.

10.04 Liens or Encumbrances and Annotations of Entry

The Premises shall be transferred free of any mortgages and annotations of entry
and with no liens or limitations different than those currently showing today in
the Public Registry’s records but with those inherent to the condominium, In
addition the Premises shall be transferred with all land taxes up to date as of
the time of transfer, any prepaid taxes will be prorated. If there were any
liens annotated or recorded at the time of execution of the transfer deed seller
may concurrently with such execution commit funds from the sale price to payoff
any such liens.

10.05 Payment of Legal Fees and Transfer Expenses

The Lessor and the Lessee will share equally all related costs, taxes and fees
of the exercise of the Purchase Option, including the preparation cost of the
public transfer deed for the Premises, as well as the recordation costs
including, but no limited to, transfer stamps, costs, taxes, and the land
transfer tax, and any other related taxes, fees or costs required. Upon the
purchase of the Premises, and once the Lessor has verified and covered any
outstanding balances owed to Lessor related to the use of the Premises during
the Lease Agreement, the Deposit shall be returned to Lessee. The Lessee will be
the only one responsible for payment of all legal fees owed to the Public Notary
for the transfer. In the event of the exercise of the Purchase Option, Lessor
will have to return to the Lessee Security Deposit, to the amounts applicable.

10.06 Earnest Money Deposit

The validity and legal effect of the Purchase Option granted to the Lessee is
neither subject nor conditioned to an earnest money deposit which will not be
necessary.

10.07 Protective Covenants Acceptance

Should the Lessee exercise the Purchase Option, and therefore purchase the
Premises from the Lessor, the Lessee accepts, commits itself and guaranties that
it will continue to bind itself, respect, comply and execute all of the
obligations, conditions, terms, requisites and requirements contained in Zona
Franca Coyol’s Bylaws and Regulations as described in Exhibit Three hereto and
Section 4.01 and any and all applicable Legal Requirements.

 

Page 37 of 42



--------------------------------------------------------------------------------

Lessee also accepts, commits itself and guaranties that in case of purchase of
the property, the Service Agreement included as Exhibit Nine hereto will
continue to have full binding legal effect between all subscribing parties. If
the Service Agreement expires, the Lessee will have to renew or subscribe a new
Service Agreement with the Developer under the terms and conditions currently in
effect. However, the Condominium maintenance fees will be deducted from the
price of Services Agreement after execution of Purchase Option.

Section Eleven

Miscellaneous Provisions

11.00 Communications and Notices

Any and all notices required under this Lease, shall be made in writing and
delivered by personal delivery or any other way in which the remission and
reception date are irrefutably recorded, and sent to the following addresses
during office hours. Notices shall be deemed delivered on reception date.

 

a) To the Lessor:

   At the administrative offices of Zona Franca Coyol, located at Coyol de
Alajuela, in Zona franca Coyol to the attention of manager: Carlos Wong. Fax
number (506)209-5960. With a fax copy to Lex Counsel, attention Erika Gómez, at
Fax number (506) 201-0412 and the Law Offices of Fernando Vargas Cullel at Fax
number (506) 201-8850 with a noticeable big print label reading: URGENT CONTRACT
NOTICE.

b) To the Lessee:

  

At Soley, Saborio, Fallas & Asociados, Fax: 290-7221. Attention: Emilia Saborio
Pozuelo.

 

With copy to: Michael Carenzo, Fax: (508)263-2959

Notice addresses can be changed by giving notice to al! other Parties as per
this section, but the new notice address will only be effective fifteen working
days after the last party has received notice of the address change.

 

Page 38 of 42



--------------------------------------------------------------------------------

For all legal purposes the above addresses will be considered the contractual
domicile of each of the parties.

11.01 Governing Law and Dispute Resolution

This Lease and all matters pertaining to it shall be interpreted and governed by
the laws of the Republic of Costa Rica and in particular by the General Urban
and Suburban Lease Law in effect in Costa Rica.

According to the Law “Ley sobre Resolución Alterna de Conflictos y Promoción de
la Paz Social” No. 7727, approved on December 4th., 1998 and published on
January 14th, 1998 in the Official Newspaper “La Gaceta” , particularly but not
limited to article 22, it is accepted by the Parties that this Lease shall be
interpreted and governed by the laws of the Republic of Costa Rica.

Any and all dispute or claim (the “Dispute”) with respect to the interpretation,
validity, construction, application or enforceability of this Lease or arising
out of or in relation to this Lease, the breach thereof or its subject matter
with the exception of payment of rent matters and eviction for lack of payment
of rent, and directly related matters, shall be initially resolved by the
Parties in good faith within 30 calendar days (the “Initial Period”) from the
day of notice by any of the Parties to the other Party as to the existence of a
dispute or claim.

If the Parties are unable to settle the Dispute within the Initial Period, the
Dispute shall be finally and irrevocably resolved by arbitration (with the
exceptions stated in the preceding paragraph which are expressly excepted from
arbitration) in Costa Rica by a three member arbitral panel which arbiters shall
be appointed one by each Lessor and Lessee and the third who will preside by the
first two appointed arbiters. The appointment will take place in accordance with
law 7727, CICA will be the appointing center if one or both corresponding
arbiters are not appointed in time by Lessor or Lessee. The procedural and other
applicable rules for the proceedings, with the exception of the appointment of
the arbiters, will be those of the International Center for Conciliation and
Arbitration (CICA) of the Costa Rican American Chamber of Commerce (Amcham).
Proceedings when needed will take place in the CICA offices in San José, Costa
Rica and will be held in Spanish unless at the time of arbitration the law
allows for the proceedings to be held in English in which case English will be
the language of the arbitration. The panel shall decide which party is liable
for payment of all costs, expenses and fees related to the arbitration.

Arbitration panel findings will be immediately enforceable not withstanding the
fact that they may have been subject to nullity revision by the Supreme Court,
in which case if finally annulled or reversed and a new arbitration does not
find in favor of the enforcing party, direct damages if any may be collected
from the enforcing party.

 

Page 39 of 42



--------------------------------------------------------------------------------

11.02 Amendments to the Lease

Any and all modifications or amendments to the Lease must be made previously,
expressly and in writing and signed by all concerned Parties. This section shall
be of strict application for all matters related with the rent and its payment;
therefore, no modification or amendment may be alleged made, unless procedure
established in this subsection 11.02 is strictly followed.

Tax Valuation

This Lease is estimated to have a public valuation for stamp purposes of
fourteen million three hundred and fifty two thousand seven hundred and eight
dollars, legal tender of the United States of America.

Public Recordation

Subsequent to execution, any party may at its sole discretion and expense,
register this Lease and the Exhibits thereto in the National Public Registry of
Costa Rica.

11.05 Vested Rights

The Lessee recognizes that this Agreement shall not create any right of use or
other intangible right, by virtue of which the eventual increase in the
commercial value of the real estate shall be recognized for its use or
occupation, and that in case such rights ever arise in accordance with any
applicable legal regulation or commercial practice, Lessee hereby irrevocably
assigns any and all such rights, either current or future, to the Lessor for the
amount of one dollar, legal tender of the United States of America. The Lessee
recognizes that this provision is essential on the part of Lessor to enter into
this Lease.

11.06 Headings

The titles used as headings for each section and subsection of this Lease are
there only for convenience and shall not be considered or used as part of the
text thereof for any reason including but not limited to the interpretation of
its contents.

11.07 Incorporation of Exhibits

The Exhibits identified in this Lease are hereby fully and legally incorporated
by reference into the Lease and made a part hereof for all legal purposes and
effects.

 

Page 40 of 42



--------------------------------------------------------------------------------

11.08 Survival

All representations and indemnities contained in any and all sections and
subsections of this Lease shall survive the expiration or termination of this
Lease with respect to acts or events occurring or alleged to occur during the
term of this Lease and are expressly made for the benefit of, and shall be
enforceable by any or all of the Parties.

11.09 Severability

If one or more of the provisions of this Lease is declared to contravene or be
invalid under the laws of the country, province, municipal, state or
jurisdiction where it is applied, such contravention or invalidity shall not
invalidate the Lease or any other portions thereof and the remainder of this
Lease or the application thereof to other persons or circumstances shall not be
affected thereby.

The Parties hereto authorize Carlos Wong, Carlos Wong Zuniga, personal identity
card number one-six six four-nine eight nine, on behalf of Zona Franca Coyol
S.A. and Edgar Villalobos, personal identity card number one — five hundred
sixteen-nine hundred thirty eight, on behalf of Cytyc Surgical Products Costa
Rica S.A., to initialize the Exhibits to this Agreement.

11.10 Counterparts

This Agreement may be executed in counterparts, each of which when executed and
delivered shall be deemed an original. Such counterparts shall together (as well
as separately) constitute one and the same instrument. IN WITNESS WHEREOF, the
Parties hereto have executed this Lessee as of the date first above written.

 

/s/ Zona Franca Coyol, S.A.

   

By/ Zona Franca Coyol, S.A.

Lessor

   

/s/ Cytyc Surgical Products de Costa Rica S.A.

   

By/ Cytyc Surgical Products de Costa Rica S.A.

Lessee

   

 

Page 41 of 42



--------------------------------------------------------------------------------

Exhibits

 

Exhibit One

   Premises Description

Exhibit Two

   Permits and Approvals to Be Obtained by Lessor

Exhibit Three

   Proposed Condominium Regulations

Exhibit Four

   Proposed Free Trade Zone Regulations

Exhibit Five

   List of Plans and Specifications Describing Lessor’s Premises Work

Exhibit Six

   List and Plans and Specifications for Park Infrastructure and Common Areas.

Exhibit Seven

   Definition of Milestones

Exhibit Eight

   Sewage Plant Usage Regulations

Exhibit Nine

   Service Agreement

Exhibit Ten California

   Form of Guaranty from Cytyc Surgical Products, a corporation

Exhibit Eleven Lessee

   Hazardous Materials Contemplated to be Used by

Exhibit Twelve

   Confidentiality Agreement

Exhibit Thirteen

   Optioned Real Estate Description and Blue Prints

 

Page 42 of 42